Case 2:15-cr-00170-DBH Document 55 Filed 02/11/21 Page 1 of 4                  PageID #: 156




                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                    )
                                                 )
                                                 )
    V.                                           )    CRIMINAL NO. 2:15-CR-170-DBH
                                                 )
    LONNIE BALL,                                 )
                                                 )
                             DEFENDANT           )


         DECISION AND ORDER ON MOTION FOR COMPASSIONATE RELEASE


           I sentenced Lonnie Ball on May 5, 2016, to 96 months in prison for being

a felon in possession of a weapon after previous convictions for a crime of

violence and a controlled substance offense. Judgment (ECF No. 37); see PSR

¶¶ 33, 35. Ball, now imprisoned at FCI Allenwood Medium, has filed a motion

for compassionate release referring to COVID-19, his being a former smoker, and

family matters (deaths and sickness of friends and family members from 2017-

2019, not related to COVID-19). Mot. for Compassionate Release (ECF No. 53).1

The BOP reports that FCI Allenwood Medium currently has 4 inmates and no

staff positive for COVID-19 and 560 inmates and 49 staff who have recovered.

See BOP, COVID-19 Cases, Federal Bureau of Prisons (last updated Feb. 10,

2021), https://www.bop.gov/coronavirus.




1More than 30 days have passed since the Warden received Ball’s request for relief. Def.’s Mot.
at 6 (ECF No. 53-1); see 18 U.S.C. § 3582(c)(1)(A).
Case 2:15-cr-00170-DBH Document 55 Filed 02/11/21 Page 2 of 4                      PageID #: 157




       As amended by the First Step Act, the so-called compassionate release

provision allows a judge, without a BOP motion, to reduce a sentence where

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i).    I follow the four Circuit precedents holding that Guideline

policy statement 1B1.13, which preceded Congress’s First Step Act amendment

of section 3582, applies only to motions brought by the Director of the Bureau

of Prisons (which before the amendment had exclusive power to bring such

motions).     Those Circuits have ruled that by its clear language the policy

statement does not apply to defendants’ motions for relief, and that on

defendants’ motions, nothing limits judges’ discretion in considering “the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before them in motions for compassionate release.”                      United States v.

Brooker, 976 F.3d 228, 235-37 (2d Cir. 2020); accord United States v. McCoy,

981 F.3d 271, 281-83 (4th Cir. 2020); United States v. Jones, 980 F.3d 1098,

1108-11 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020).    Only the Eleventh Circuit seems to disagree.                   See United States v.

Monaco, 832 F. App’x 626, 628-29 (11th Cir. 2020) (per curiam) (applying 1B1.13

without analyzing the issue).2 I proceed therefore to assess whether Ball has




2The Fifth Circuit applied the Guideline policy statement in United States v. Bell, 823 F. App’x
283, 284 (5th Cir. 2020) (per curiam), but later announced that it was “an open question”
whether the policy statement applies, United States v. Gowdy, 832 F. App’x 325, 327 & n.4 (5th
Cir. 2020). The First Circuit has not addressed the issue directly, but it did recognize the use of
other factors in United States v. Fox, No. 19-1785 (1st Cir. July 23, 2020) (“the district court did
consider other relevant circumstances not specifically enumerated in the guidelines”) aff’g No.
2:14-cr-03-DBH, 2019 WL 3046086 (D. Me. July 11, 2019).

                                                                                                  2
Case 2:15-cr-00170-DBH Document 55 Filed 02/11/21 Page 3 of 4     PageID #: 158




presented “extraordinary and compelling reasons” for me to order his early

release.

      In support of his motion, Ball has attached data about the calculation of

his prison time and records of the classes he has taken in prison. Def.’s Mot.

(ECF Nos. 53-1, 53-2). He is projected for release on June 28, 2022, and is

eligible for home detention on December 28, 2021. Id. at 1 (ECF No. 53-1). He

says in his motion that he “smoked from the age of 11 to my incarceration at

27.” He has been detained in state and federal custody since mid-2015 (i.e.,

before his sentencing). PSR Face Sheet and ¶¶ 1, 62. I take judicial notice that

smoking is not permitted in federal prison, where he has been detained since I

sentenced him in mid-2016. See 28 C.F.R. § 551.162 (effective Jan. 7, 2015)

(prohibiting smoking in and on BOP grounds with limited exceptions for staff

and visitors and for inmate religious activity). Thus, he has not smoked for 4-

1/2 years (maybe longer if his state custody also prevented smoking).

      According to the CDC’s website dealing with the coronavirus, “Being a

current or former cigarette smoker increases your risk of severe illness from

COVID-19.”       People         with   Certain   Medical   Conditions,    CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (updated Feb. 3, 2021). But I am not prepared to

conclude that every former smoker meets the extraordinary and compelling

reasons standard, and Ball has furnished no evidence of breathing or lung

difficulties while in prison.




                                                                               3
Case 2:15-cr-00170-DBH Document 55 Filed 02/11/21 Page 4 of 4     PageID #: 159




      Under these circumstances, Ball’s smoking history in the presence of

COVID-19 and his family circumstances do not rise to the level of “extraordinary

and compelling reasons” that would justify compassionate release under 18

U.S.C. § 3582(c)(1)(A).

      I therefore DENY his motion for compassionate release.

      SO ORDERED.

      DATED THIS 11TH DAY OF FEBRUARY, 2021

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                               4
